DETAILED ACTION
	This is in response to communication received on 1/6/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 5/20/20 and 10/7/20.

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by White et al. WO 2014/179283A2 hereinafter WHITE as evidenced by Gleason et al. US PGPub 2007/0104860 hereinafter GLEASON on claims 10, 99 and 100 is withdrawn because the independent claim 10 has been amended.

Reasons for Allowance
Claims 10, 99, 100 and 103-123 are allowed.
	The independent claim 10 has been amended to include limitations require a cation represented by structural formula I or structural formula 2. This limitation, within context of the overall claim, is not taught nor suggested by the prior art on record of White et al. WO 2014/179283A2 hereinafter WHITE and Gleason et al. US PGPub 2007/0104860 hereinafter GLEASON.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717